ON APPELLANT’S MOTION FOR REHEARING
BELCHER, Judge.
The clerk of the trial court has forwarded a supplemental transcript which has been filed.
Appellant contends that the jury was improperly instructed on the issue of the defense of another against a milder attack.
The right of self-defense under Art. 1224, Vernon’s Ann. P.C., applies when one acts in defense of another to the same extent and in like manner as when one acts in defense of himself. 24 Tex. Jur. 516, Sec. 73.
*535Appellant’s testimony, relating the facts, as viewed from his standpoint at the time he fired his gun, was to the effect that while he was in a beer tavern the injured party and one of appellant’s companions fought with their fists, then the injured party pulled his gun which he held in one hand while fighting with the other, later he placed the gun on the bar and continued to fight, and again took the gun in his hand which caused appellant to go to his car and get his pistol because he was afraid he would do something to his companions. Appellant further testified that after he returned with his pistol he asked the injured party to put his gun up and the injured party pointed his gun toward appellant and threatened to shoot him and appellant then shot to scare him but did not intend to kill him; that after his return from the car with the pistol, the difficulty was confined to the injured party and the appellant.
Appellant’s testimony does not raise the issue that he shot the injured party in defense of his companions or either of them while the injured party was making an actual attack upon them or either of them. Therefore, an instruction on the defense of another against a milder attack was not raised. Boykin v. State, 148 Tex. Cr. R. 13, 184 S. W. 2d 289; Curry v. State, 156 Tex. Cr. R. 379, 242 S. W. 2d 421; Garza v. State, 159 Tex. Cr. R. 105, 261 S. W. 2d 575; Herrera v. State, 159 Tex. Cr. R. 175, 261 S. W. 2d 706.
The giving of the instruction, although not raised, does not call for a reversal.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.